DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4-7 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 2019/0031441 in view of Goldberg et al. US 2019/0051083.
Jin discloses a food station comprising:
(Re claim 1) “a plurality of cubbies, each cubby sized to enclose a food portion container, and each cubby including a portion container carrier that can hold the food portion container” (21,30,31 figure 18). “a collection hatch large enough for the food portion container to pass therethrough, the collection hatch being externally accessible” (50 figure 16). “an internal transport system including an end effector that temporarily couples to the portion container carrier of a selected cubby and controllably moves the food portion container carrier within the food station from the selected cubby to the collection hatch” (20,40 figure 16, 23). “a control system that controls … and the movement of the internal transport system, the control system including a memory for storing information including information for determining the control of heating and cooling” (para 0043, figure 23, abstract).
Jin does not disclose a heating system that selectively provides heat to each of the plurality of cubbies independently of the other cubbies, with a heating rate and for a heating duration that is the heating being independently controllable for each of the plurality of cubbies nor a cooling system that selectively removes heat from each of the plurality of cubbies independently of the other cubbies, with a cooling rate and for a cooling duration that is the cooling being independently controllable for each of the plurality of cubbies  and a control system to control the heating and cooling.
Goldberg teaches a heating system that selectively provides heat to each of the plurality of cubbies independently of the other cubbies, with a heating rate and for a heating duration that is the heating being independently controllable for each of the plurality of cubbies nor a cooling system that selectively removes heat from each of the plurality of cubbies independently of the other cubbies, with a cooling rate and for a cooling duration that is the cooling being independently controllable for each of the plurality of cubbies  and a control system to control the heating and cooling (416,422 figure 4A, para 0092, 0093).
It would have been obvious to one skilled in the art to modify the system of Jin to include a heating system that selectively provides heat to each of the plurality of cubbies independently of the other cubbies, with a heating rate and for a heating duration that is the heating being independently controllable for each of the plurality of cubbies nor a cooling system that selectively removes heat from each of the plurality of cubbies independently of the other cubbies, with a cooling rate and for a cooling duration that is the cooling being independently controllable for each of the plurality of cubbies  and a control system to control the heating and cooling because it allows the system to safely store and dispense food items which require various temperature conditions or to be cooked.
(Re claim 2) Jin does not disclose that each of the plurality of cubbies has a cuboid shape that is defined by cubby walls that include thermal insulation. 
Goldberg teacher that each of the plurality of cubbies has a cuboid shape that is defined by cubby walls that include thermal insulation (para 0095, figure 4A).
It would have been obvious to one skilled in the art to modify Jin to include that each of the plurality of cubbies has a cuboid shape that is defined by cubby walls that include thermal insulation because cuboid shapes are easy to construct and insulation helps reduce the energy needed to heat and cool a space as well as protecting adjacent cubicles.
(Re claim 4) “the collection hatch includes an external shutter that can be actuated by the control system to selectively control the external accessibility of the collection hatch” (16 figure 14).
(Re claim 5) “the collection hatch includes an internal shutter that can be actuated by the control system to selectively deny access from the collection hatch to an interior of the food station while the external shutter is open” (17 figure 14).
(Re claim 6) “internal transport system includes controllable mechanical actuators that translate the end effector in three orthogonal directions, each forming an axis of a Cartesian coordinate system” (para 0044, figure 4).
(Re claim 7) “the controllable mechanical actuators include a first motor for turning a first lead screws screw to translate the end effector along a first Cartesian coordinate system axis, and second motor for turning a second lead screw to translate the end effector along a second Cartesian coordinate system axis” (para 0044).
(Re claim 9) Jin does not disclose that the first, second, and third motors are stepper motors indexed by the control system. 
Goldberg teaches that the first, second, and third motors are stepper motors indexed by the control system (para 0175).
It would have been obvious to one skilled in the art to modify the system of Jin to include that the first, second, and third motors are stepper motors indexed by the control system because stepper motors provide precise position control.
(Re claim 10) “a user interface, wherein the movement by the internal transport system of the portion container carrier within the food station from the selected cubby to the collection hatch is prompted by an input to the user interface” (12 figure 1, 23).
(Re claim 11) Jin does not disclose that the stored information includes a scheduled time for collection of the food portion container by a customer.
Goldberg teaches that the stored information includes a scheduled time for collection of the food portion container by a customer (para 0096).
It would have been obvious to one skilled in the art to modify the system of Jin to include that the stored information includes a scheduled time for collection of the food portion container by a customer because it allows the system to have the users item prepared on time.
(Re claim 12) “the stored information includes a key for customer identity verification” (para 0062).
(Re claim 13) Jin does not disclose that the stored information includes a heating instruction corresponding to the food portion container. 
Goldberg teaches that the stored information includes a heating instruction corresponding to the food portion container (para 0096).
It would have been obvious to one skilled in the art to modify the system of Jin to include that the stored information includes a heating instruction corresponding to the food portion container because it allows the system to have the users item prepared properly.
(Re claim 14) “communication electronics capable of receiving information via the internet, and the stored information includes information received via the internet” (para 0042).
(Re claim 15) “a label scanner, the stored information including information read by the label scanner from a label on the food portion container” (para 0047).
(Re claim 16) “the internal transport system controllably moves the food portion container carrier within the food station from the selected cubby to an internal identification site that includes the label scanner” (para 0047,0093).

Claim(s) 3,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin/Goldberg in view of Shoefeld US 7,809,470.
(Re claim 3) Jin/Goldberg disclose the system as rejected above.
Jin/Goldberg does not disclose that the portion container carrier includes front plate with a handle for coupling to the end effector.
Shoefeld teaches that the portion container carrier includes front plate with a handle for coupling to the end effector (38,50 figures 6-8).
It would have been obvious to one skilled in the art to modify the system of Jin/Goldberg to include that the portion container carrier includes front plate with a handle for coupling to the end effector because handles provide an interference fit which allows for better control of the carrier.
(Re claim 8) Jin/Goldberg discloses the system as rejected above.
Jin/Goldberg does not disclose that the controllable mechanical actuators include a belt driven by a third motor for translating the end effector along a third Cartesian coordinate system axis.
Shoefeld teaches that the controllable mechanical actuators include a belt driven a third motor for translating the end effector along a Cartesian coordinate system axis (col 8 lines 1-10).
It would have been obvious to one skilled in the art to modify the system of Jin/Goldberg to include that the controllable mechanical actuators include a belt driven by a third motor for translating the end effector along a third Cartesian coordinate system axis because belt drives and screw drives are interchangeable and serve the same purpose.

Claim(s) 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin/Goldberg in view of Liss et al. US 2019/0086143.
Jin/Goldberg discloses the system above including various interchangeable methods for heating and cooling cubbies.
(Re claim 17,18) Jin/Goldberg does not disclose a plurality of tubes, and wherein the heating system is a hydronic heating system that heats and pumps a first thermal fluid through one or more of the plurality of tubes, and the cooling system is a hydronic refrigeration system that cools and pumps a second thermal fluid through one or more of the plurality of tubes nor each of the plurality of cubbies includes its own heating and cooling element through which the first and second thermal fluids can flow.
Liss teaches a plurality of tubes, and wherein the heating system is a hydronic heating system that heats and pumps a first thermal fluid through one or more of the plurality of tubes, and the cooling system is a hydronic refrigeration system that cools and pumps a second thermal fluid through one or more of the plurality of tubes nor each of the plurality of cubbies includes its own heating and cooling element through which the first and second thermal fluids can flow (520, 550A/B, 555A/B figure 19, abstract).
It would have been obvious to one skilled in the art to modify the system of Jin/Goldberg to include a plurality of tubes, and wherein the heating system is a hydronic heating system that heats and pumps a first thermal fluid through one or more of the plurality of tubes, and the cooling system is a hydronic refrigeration system that cools and pumps a second thermal fluid through one or more of the plurality of tubes nor each of the plurality of cubbies includes its own heating and cooling element through which the first and second thermal fluids can flow because Hydronic systems are more energy efficient than directly heating or cooling the cubbies electrically.

(Re claim 19,20) Jin/Goldberg does not disclose that the heating system includes a first plurality of valves that can be controlled by the control system to selectively direct the first thermal fluid through the heating and cooling element of each of the plurality of cubbies and a second plurality of valves that can be controlled by the control system to selectively direct the second thermal fluid through the heating and cooling element of each of the plurality of cubbies. 
Liss teaches that the heating system includes a first plurality of valves that can be controlled by the control system to selectively direct the first thermal fluid through the heating and cooling element of each of the plurality of cubbies and a second plurality of valves that can be controlled by the control system to selectively direct the second thermal fluid through the heating and cooling element of each of the plurality of cubbies (abstract, para 0029).
It would have been obvious to one skilled in the art to modify the system of Jin/Goldberg to include a first plurality of valves that can be controlled by the control system to selectively direct the first thermal fluid through the heating and cooling element of each of the plurality of cubbies and a second plurality of valves that can be controlled by the control system to selectively direct the second thermal fluid through the heating and cooling element of each of the plurality of cubbies because it allows the system to switch easily from cooling to heating.
(Re claim 21) Jin does not disclose that each of the plurality of cubbies includes an internal temperature sensor that provides feedback to the control system, and the information for determining the control of heating and cooling for each of the plurality of cubbies includes at least heating temperature, schedule, and duration information. 
Goldberg teaches that each of the plurality of cubbies includes an internal temperature sensor that provides feedback to the control system, and the information for determining the control of heating and cooling for each of the plurality of cubbies includes at least heating temperature, schedule, and duration information (para 0044, para 0096).
It would have been obvious to one skilled in the art to modify the system of Jin to include that each of the plurality of cubbies includes an internal temperature sensor that provides feedback to the control system, and the information for determining the control of heating and cooling for each of the plurality of cubbies includes at least heating temperature, schedule, and duration information because it allows the system to properly prepare the customers item.
(Re claim 22) Jin does not disclose that the plurality of cubbies includes an internal fan to force convection within that cubby.
Goldberg teaches that the plurality of cubbies includes an internal fan to force convection within that cubby (para 0091).
It would have been obvious to one skilled in the art to modify the system of Jin to include that the plurality of cubbies includes an internal fan to force convection within that cubby because it helps to heat the item in the cubby more evenly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0235891, 2020/0237119, 2008/0073373 and 6,416,270.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3655